Per curiam.
Robert E. Smith filed a petition for the voluntary suspension of his license pending the appeal of his July 7, 1995, criminal conviction in the United States District Court for the Southern District of Texas. Smith was found guilty of conspiracy to violate the laws of the United States with respect to making a false material declaration before a grand jury in violation of Section 371 of Title 18 of the United States Code.
A special master was appointed under Bar Rule 4-106, but because Smith waived his right to a hearing under Bar Rule 4-106, no hearing was held. The State Bar of Georgia filed a response stating that it had no objection to the special master accepting Smith’s petition. The special master concluded that Smith’s conviction constituted a violation of Standard 66 of the Bar Rules and recommended that this Court grant Smith’s petition.
This Court hereby accepts Smith’s petition for the voluntary suspension of his license pending appeal of his criminal conviction.
Smith is reminded of his obligation to protect the interests of his clients and to comply fully with the requirements of Bar Rule 4-219 (c) (1) and (2).

Voluntary suspension of license accepted.


All the Justices concur.